52 N.Y.2d 756 (1980)
George Ruhland et al., Plaintiffs,
v.
John W. Cowper Co., Inc., Appellant, and Grove Roofing Co., Inc., Respondent.
Court of Appeals of the State of New York.
Argued November 14, 1980.
Decided December 16, 1980.
John F. Canale for appellant.
James R. Walsh and William A. Gersten for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (72 AD2d 907).